


EXHIBIT 10.5

 

 

OPTION AND LICENSE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and is effective the 10th day of June,
1998 (the “Effective Date”) by and between:

 

Adolor Corporation, a Delaware corporation having its principal place of
business at 371 Phoenixville Pike, Malvern, Pennsylvania 19355 (“ADOLOR”)

 

and

 

Roberts Laboratories Inc., a New Jersey corporation, having its principal place
of business at 4 Industrial Way West, Eatontown, New Jersey 07724 (“ROBERTS”).

 

RECITALS

 

1. ADOLOR is engaged in the development and marketing of therapeutic products
utilizing opiate receptor-mediated pathways.

 

2. ROBERTS has acquired from Eli Lilly and Company (“Lilly”), in an agreement
dated November 5, 1996 (the “Lilly License”), an exclusive, world-wide license
to make, have made, use or sell (+)-[2(S)-[4(R)-(3-hydroxyphenyl)-
3(R),4-dimethyl-1-piperidinyl]methyl]-1-oxo-3-phenylpropyl]amino]-acetic acid
and all pharmaceutically acceptable salts and solvates thereof (the “Compound”),
with the right to sublicense, which Lilly License and its Appendices A and B are
appended hereto as Exhibit A.

 

3. An Investigational new Drug Application (“IND”), made to the United States
Food and Drug Administration (“FDA”), was initiated for the Compound, but
currently there is no activity pursuant to this Application.

 

4. As ADOLOR believes the Compound may provide the basis for a therapeutic
product utilizing opiate receptor-mediated pathways, ADOLOR desires to obtain
and ROBERTS desires to provide an exclusive, world-wide license including (a) a
“Phase A” during which ADOLOR will seek to establish the therapeutic index of
the Compound, and (b), provided the therapeutic index is satisfactory to ADOLOR
at its sole discretion, a “Phase B” during which ADOLOR will pursue development
and commercialization of the Compound.

 

5. Assuming ADOLOR proceeds to Phase B, ADOLOR further desires to seek to
convert the license to an assignment of the Lilly License to ADOLOR subject to
the same duties as between ADOLOR and ROBERTS as are set forth below, and
ROBERTS desires to deliver such assignment to ADOLOR and to exert best efforts
to obtain for ADOLOR the required permission from Lilly, though in the absence
of such an assignment the license provided herein shall be maintained.

 

NOW THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth the parties agree to be legally bound as follows:

 

ARTICLE I - DEFINITIONS

 

Section 1.1. “Affiliate,” “Compound,” “End User,” “Lilly Intellectual Property
Rights,” “Net Sales” and “Product” shall have the meanings, respectively, set
forth in the Lilly License.

 

Section 1.2. “First Commercial Sale” shall mean the first time sales are made of
Product by ADOLOR to an unrelated third party on a country by country basis.

 

Section 1.3. “Lilly Know-How” shall have the meaning set forth for “Know- How”
in the Lilly License.

 

Section 1.4. “NDA” shall mean an application filed with the FDA for the approval
of the manufacturing, marketing or importation of a therapeutic product for use
in humans. The references below to “similar filing” shall encompass, for
example, Product License Applications (“PLAs”) and Pre-Marketing Applications
(“PMAs”).

 

Section 1.5. “Technical Information” shall mean Technology which is owned,
discovered or developed by or licensed to ROBERTS which is embodied or employed
in the composition, manufacture or use of the Compound or Product, or
components, reagents, parts or elements thereof. “ADOLOR Technical Information”
shall mean Technology which is owned, discovered or developed by ADOLOR which is
embodied or employed in the composition, manufacture or use of the Compound or
Product, or components, reagents, parts or elements thereof.

 

Section 1.6. “Technology” shall mean know-how, protocols, processes,
instruments, machines, materials,

 

--------------------------------------------------------------------------------


 

compositions, tests procedures, manufacturing procedures, techniques,
formulations, methodologies and data, inventions, observations and information,
related to the Compound or the Product.

 

ARTICLE II - LICENSE

 

Pursuant to the Lilly Intellectual Property Rights or any ROBERTS Technical
Information, ROBERTS grants ADOLOR an exclusive, world-wide license to make,
have made, use, sell or import Product pursuant to the Lilly Intellectual
Property Rights or any other ROBERTS Technical Information. The term of the
license shall be either the term of Phase A or, if ADOLOR elects to proceed with
Phase B, the sum of the terms of Phase A and Phase B.

 

The rights acquired hereunder shall include all rights licensed to ROBERTS
pursuant to the Lilly License.

 

ARTICLE III - PHASE A

 

Section 3.1. - Phase A Consideration

 

In consideration for Phase A, ADOLOR shall deliver to ROBERTS a non-refundable
payment of $300,000 on the Effective Date.

 

Section 3.2. - Phase A Term

 

The term of Phase A shall be from the Effective date until the earlier of
(a) the date on which ADOLOR delivers to ROBERTS notice of ADOLOR’s completing
studies sufficient to establish the therapeutic index of the Compound and of
whether ADOLOR intends to initiate Phase B and (b) July 31, 1999. The parties
acknowledge that there are areas of risk to ADOLOR’s ability to meet this
timetable including:

 

·                       the risk that the pharmaceutical composition of the
Compound or Product provided by ROBERTS be insufficient in quality or quantity
to conduct the studies necessary to establish the therapeutic index; and

 

·                       the risk that the FDA will suspend or place on hold any
activity pursuant to the IND for the Compound.

 

The parties further acknowledge that the above exemplified risks, should they
become realities, would provide cause for the July 31, 1999 term expiration date
to be extended. Should an event outside of ADOLOR’s control give rise to a
reasonable basis to extend the July 31, 1999 term expiration date, meaning that
it is reasonable to expect that ADOLOR acting with commercially reasonable
diligence shall not have completed studies to establish the therapeutic index of
the Compound by July 31, 1999, an extension of time will be provided to enable
ADOLOR to complete the studies and the parties shall negotiate in good faith and
arrive at a reasonable period of extension.

 

Section 3.3. - ADOLOR’s Phase A Duties

 

In addition to any other duties imposed by this Agreement, during the term of
Phase A, ADOLOR shall use commercially reasonable efforts to conduct studies,
including Phase I clinical studies, to establish the therapeutic index of the
Compound. All costs associated therewith shall be borne by ADOLOR. While the
Phase A is in effect, ADOLOR agrees to undertake the obligations incumbent on
ROBERTS under the Lilly License, with the exception of the milestone payments
set forth in Section 3.01 of the Lilly License and the costs associated with
prosecuting or maintaining patents under the Lilly Intellectual Property Rights,
which shall continue to be borne by ROBERTS.

 

Section 3.4. - ROBERTS’ Phase A Duties

 

In addition to any other duties imposed by this Agreement, ROBERTS shall:

 

(a) provide ADOLOR its stocks of the Compound, in the amount ROBERTS possesses
in whatever condition that such Compound may be as of the Effective Date; and

 

(b) during the term of Phase A, refrain from discussing, negotiating or agreeing
to, with a third party, a license or assignment of rights in the Compound, or
its use, manufacture, sale or import.

 

ARTICLE IV - PHASE B

 

Section 4.1. - Term and Contingency

 

The term of Phase B begins on the last day of Phase A through to the end of the
term defined in Section 8.01

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

of the Lilly License. Entrance into Phase B is contingent on ADOLOR delivering
to ROBERTS during the term of Phase A notice of ADOLOR’s intent to proceed with
Phase B.

 

Section 4.2. - Phase B Consideration

 

Subject to the foregoing, in consideration for Phase B, ADOLOR shall pay
ROBERTS:

 

·             $300,000 payable within five (5) business days of the expiration
of Phase A;

 

·             $500,000 payable within five (5) business days of the filing of a
first application for a NDA or similar filing in the United States, Canada,
Japan or the European Community that seeks permission to market a Product;

 

·             $900,000 payable within five (5) business days of receiving notice
of acceptance of a first NDA or similar filing in the United States, Canada,
Japan or the European Community that seeks permission to market a Product; and

 

·             a royalty equal to []*% of Net Sales.

 

ADOLOR shall pay Lilly, on behalf of ROBERTS, $500,000 upon acceptance of a
first NDA or similar filing in the United States, Canada, Japan or the European
Community that seeks permission to market a Product, in accordance with
Section 3.01(v) the Lilly License. ADOLOR agrees to pay Lilly, on behalf of
ROBERTS, a royalty equal to []*% of Net Sales in accordance with the Lilly
License. For any payment made on behalf of ROBERTS, ADOLOR shall deliver proof
of such payment to ROBERTS.

 

Section 4.3. - ADOLOR’s Phase B Duties

 

While Phase B is in effect, ADOLOR agrees to undertake the obligations incumbent
on ROBERTS under the Lilly License and accruing during Phase B, with the
exception of the execution milestone payment set forth in Section 3.01(a)(i) of
the Lilly License. Except for costs associated with Robert’s duties under this
Agreement, all costs associated with developing and commercializing the Compound
or Product shall be borne by ADOLOR.

 

ARTICLE V - SUBLICENSES OF THIS AGREEMENT

 

(a) ADOLOR shall have the right to grant sublicenses hereunder consistent with
the terms of the Lilly License, provided, however, that should ADOLOR grant a
sublicense hereunder within seventy-five (75) days of the Effective Date,
ROBERTS shall receive 25% of any payments made to ADOLOR in consideration of
such sublicense.

 

(b) Should ADOLOR decide to actively seek to sublicense marketing rights in the
Compound or seriously consider a good faith offer by a third party to sublicense
such marketing rights, ADOLOR shall notify ROBERTS of its intention to seriously
seek to sublicense the marketing rights and shall provide ROBERTS with an
opportunity to negotiate in good faith for a sublicense to the marketing rights.
However, nothing herein shall imply that ROBERTS has a right of priority or
preference in such negotiations, or imply any restraints whatsoever on ADOLOR’s
business judgment as to partners in marketing the Compound.

 

ARTICLE VI - TECHNOLOGY TRANSFER

 

Section 6.1. - From ROBERTS to ADOLOR

 

Following execution and payment under Section 3.1 ROBERTS shall deliver to
ADOLOR copies of the Lilly Know-how, ROBERTS Technical Information, and its
inventory of Compound and intermediates for the production of Compound.

 

Section 6.2. - From ADOLOR to ROBERTS

 

(a) Should ADOLOR establish the therapeutic index of the Compound but
nonetheless decline to initiate Phase B, ADOLOR shall deliver to ROBERTS copies
of ADOLOR data on the therapeutic index of the Compound and any other ADOLOR
data on the therapeutic efficacy of the Compound as well as any dosage forms
containing the Compound.

 

(b) Should ADOLOR fail to establish the therapeutic index and should ADOLOR not
dispute that the term of Phase A, taking into consideration any extensions
thereto under Section 3.2, has expired, then ADOLOR shall deliver to ROBERTS
copies of ADOLOR data on the therapeutic index of the Compound and any

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

other ADOLOR data on the therapeutic efficacy of the Compound as well as any
dosage forms containing the Compound.

 

(c) All such materials delivered to ROBERTS pursuant to this Section 6.2 shall
thus become the sole and exclusive property of ROBERTS.

 

ARTICLE VII - REPORTS, RECORDS, PAYMENTS

 

Section 7.1. - Quarterly Reports

 

(a) ADOLOR shall give ROBERTS prompt written notice of-the first acceptance of a
NDA or similar filing in the United States, Canada, Japan or the European
Community that seeks permission to market a Product.

 

(b) Within forty five (45) days after the end of each calendar quarter following
the First Commercial Sale in any country, whether or not a royalty payment is
due for that period, ADOLOR shall provide ROBERTS with a written statement with
respect to such period, specifying the gross sales, the calculation of Net Sales
and Net Sales of Product during the period, and the amount of royalty due, if
any, together with the payment of royalties due.

 

Section 7.2. - Records

 

(a) ADOLOR shall keep complete and accurate records pertaining to the
manufacture, use and sale of Product appropriate to determine royalties payable
under Section 4.2 of this Agreement.

 

(b) At the request and expense of ROBERTS, an independent certified public
accountant, selected by ROBERTS and reasonably approved by ADOLOR, shall have
access limited to once per calendar year, at ADOLOR’s principal place of
business during ordinary business hours, to such records maintained by ADOLOR as
may be necessary to:

 

(i) determine, with respect to any of the two (2) preceding years the
correctness of any report or payment made under this Agreement, or

 

(ii) obtain information with respect to any of the two (2) preceding years as to
the royalty payable in the case of ADOLOR’s failure to report or pay such
royalty pursuant to this Agreement.

 

(c) If deemed necessary or desirable in the sole opinion of the accountant, the
accountant shall at ROBERTS’ expense be permitted to consult with and obtain the
assistance of consultants selected by the accountant and reasonably acceptable
to ADOLOR. Neither the accountant nor the selected consultants shall disclose to
ROBERTS or any third pasties any information relating to the business of ADOLOR
other than information relating solely to the accuracy of the reports and
payments under this Agreement.

 

Section 7.3. - Payment of Royalty

 

(a) ADOLOR shall pay the royalty due under Section 4.2 for sales of Product in
each calendar quarter within forty five (45) days after the end of such calendar
quarter.

 

(b) All royalty due hereunder shall be paid in same day United States funds.

 

(c) Any sum required under the laws of any governmental authority to be withheld
by ADOLOR from payment of royalties for the account of ROBERTS under Section 4.2
shall be promptly paid by ADOLOR for and on behalf of ROBERTS to the appropriate
tax or other governmental authorities and ADOLOR shall furnish ROBERTS with
copies of official tax receipts or other appropriate evidence issued by the
appropriate tax or other governmental authorities.

 

(d) Should an audit under Section 7.2(b) identify a delinquency in royalties
due. ADOLOR shall pay, in addition to such delinquent amount, liquidated damages
of 1 1/2% of the delinquency per month of the delinquency. Should such
delinquency in any year exceed five percent (5%), ADOLOR shall pay for the audit
fees and expenses incurred by ROBERTS.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

ARTICLE VIII - CONFIDENTIALITY

 

Section 8.1. - Nondisclosure and Nonuse

 

(a) ROBERTS and ADOLOR shall each retain in confidence information obtained from
the other under this Agreement and shall not disclose such information to any
third party except:

 

(i) consultants and Affiliates who are obligated to maintain it in confidence
pursuant to written agreements which incorporate the terms of this Article VIII.

 

(ii) as necessary to obtain approval from a governmental agency in order to
market the Product; or

 

(iii) as otherwise may be required by law, regulation or judicial order, and
shall not use such information for any purposes other than those contemplated by
this Agreement. Each party shall take all reasonable precautions to safeguard
the confidentially of the information.

 

Section 8.2. - Exceptions

 

The obligations of nondisclosure and nonuse of this Article VIII shall not apply
to information which:

 

(a) is known to the receiving party, as evidenced by written records maintained
by the receiving party, or to the public, or is in the public domain, prior to
its disclosure under this Agreement;

 

(b) is hereafter lawfully disclosed to the receiving party by a third party not-
under an obligation of confidence to the other party;

 

(c) subsequently enters the public domain or becomes known to the public by some
means other than a breach of this Agreement;

 

(d) is required by law to be disclosed; or

 

(e) becomes the property of the property of the disclosing party pursuant to
this Agreement.

 

Section 8.3. - Purpose of Article

 

Each party acknowledges that the restrictions contained in this Article VIII are
necessary and reasonable to protect the legitimate interests of the parties and
a violation of this Article by a party may result in irreparable harm to the
other party.

 

Section 8.4. - Term

 

The provisions of this Article VIII shall survive the expiration or termination
of this Agreement and continue for five (5) years thereafter.

 

Section 8.5. - Merger

 

Upon execution, all confidential information relating to the Compound disclosed
under any previous confidentially agreements between ROBERTS and ADOLOR shall be
governed by this Agreement instead of such prior agreement.

 

ARTICLE IX - INVENTIONS AND PATENTS

 

Section 9.1. - Patents

 

(a) While licensed under Phase B, ADOLOR shall make the payments for prosecuting
and maintaining patent applications set forth in Section 4.03 of the Lilly
License.  (b) While ADOLOR is licensed under Phase B, should Lilly elect, in any
country, to not prosecute or maintain an application or not to maintain or
defend an issued patent, ADOLOR shall be given timely notice and shall have the
right to direct that such prosecution, maintenance or defense be conducted at
ADOLOR’s expense. If (1) ADOLOR declines to undertake such expense, (2) the
application or patent at issue is the only Lilly patent or Application covering
the Compound, its synthesis, use or formulation in the given country, and
(3) such prosecution, maintenance or defense is conducted at ROBERTS’ expense,
the license granted by this Agreement shall no longer apply with respect to such
county.

 

(c) While ADOLOR is licensed under Phase B, Lilly may, pursuant to Section 4.03
of the Lilly License, send notice to ROBERTS of a cost associated with
prosecuting, maintaining or defending an application or patent in a given
country, a copy of which notice shall be timely forwarded to ADOLOR. If ADOLOR
elects not to pay such costs, ROBERTS may on its own account, without
compensation from ADOLOR, undertake

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

the costs payable to Lilly. If (1) ADOLOR elects not to pay such costs, (2) the
application or patent at issue is the only Lilly patent or application covering
the Compound, its synthesis, use or formulation in the country, and (3) the
costs payable to Lilly for such prosecution, maintenance or defense are
undertaken by ROBERTS, the license granted by this Agreement shall no longer
apply with respect to such county.

 

(d) An official of ADOLOR designated by ADOLOR shall receive copies from ROBERTS
of all significant correspondence to and from the U.S. Patent and Trademark
Office or other, foreign patent administrative body relating to Licensed
Patents.

 

(e) ROBERTS shall consult with ADOLOR on any matters arising under Section 4.06
of the Lilly License (regarding reexamination, reissue other proceedings
relating to granted patents), and ROBERTS shall provide no Consent under that
Section 4.06 without the prior consent of ADOLOR.

 

Section 9.2. - Third-Party Infringement

 

(a) If either ADOLOR or ROBERTS learns of an infringement or threatened
infringement of Lilly Intellectual Property Rights or ADOLOR or ROBERTS
Technical Information wherein the infringement or threatened infringement
involves a third party’s manufacture, or sale of Compound or Product, the party
who so learns shall notify the other party within a reasonable time. (b) While
ADOLOR is licensed under Phase B, ADOLOR shall have the rights allocated to
ROBERTS in Section 4.05 of the Lilly License to participate in actions to
terminate an infringement of Lilly Intellectual Property Rights. ROBERTS will
execute (and cause its Affiliates to execute) all documents necessary to effect
this provision. While ADOLOR is licensed under Phase B, ADOLOR shall have the
same rights to participate in actions to terminate an infringement of ROBERTS
Technical Information as ROBERTS has with respect to Lilly Intellectual Property
Rights under the Lilly License.

 

(c) With respect to an action involving Lilly, the parties shall endeavor to
have recoveries allocated in proportion to reasonable costs incurred by the
parties. With respect to actions not involving Lilly, recoveries shall be so
allocated.

 

ARTICLE X - EXPIRATION AND TERMINATION

 

Section 10.1. - Expiration

 

Unless terminated earlier under other provisions of this Agreement will expire
at the end of the term set forth Section 8.01 of the Lilly License.

 

Section 10.2. - Surviving Rights

 

The provisions of 10.3 (Termination) and 12.5 (Governing Law) and Article VIII
(CONFIDENTIALITY) of this Agreement shall survive the expiration or termination
of this Agreement.

 

Section 10.3. - Termination

 

(a) ADOLOR may terminate this agreement with respect to Phase A by delivering
notice of such termination to ROBERTS at least thirty (30) days prior to the
effective date of such termination.

 

(b) Either party may terminate this Agreement upon (60) days prior written
notice in the event of the other party’s breach of any other material provision
of this Agreement, if such default or breath is not remedied within sixty
(60) days from the date of such notice.

 

(c) Any failure to terminate shall not be construed as a waiver by the aggrieved
party of its right to terminate for future defaults or breaches.

 

(d) Upon termination of this Agreement, each party shall upon the request of the
other party return all books, records, documents and data which it shall have
received from the other party pursuant to this Agreement.

 

(e) Termination of this Agreement by either party shall not prejudice the right
of ROBERTS to recover any royalty or other payments due at the time of
termination or which become due after termination based upon rights vested prior
to termination and shall not prejudice any cause of action or claim of ROBERTS
or ADOLOR accruing under this Agreement.

 

(f) ADOLOR shall not make, have made, use or sell the Compound or Product
following termination of this Agreement, except that if termination occurs
during Phase B ADOLOR may sell such stocks of the

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

Compound or Product as it shall have on hand at the time of termination. This
provision shall not exempt ADOLOR from the duty to pay royalty at the rates and
times provided under this Agreement.

 

(g) ROBERTS shall not terminate this Agreement during Phase A and any term
extensions pursuant to Section 3.2, provided that ADOLOR is proceeding in good
faith to seek to establish the therapeutic index of the Compound.

 

ARTICLE XI - REPRESENTATIONS, WARRANTIES, COVENANTS

 

(a) ROBERTS represents and warrants that it is not in breach of the Lilly
License and that it has the right to grant the licenses provided this Agreement.

 

(b) ROBERTS represents and warrants that it shall not take any action or refrain
from any action so as to give Lilly cause to terminate the Lilly License.

 

(c) ROBERTS represents and warrants that it has undertaken no action, and that
it knows of no action or other change of circumstances, that has diminished the
value of the Lilly Intellectual Property Rights relative to the Lilly
Intellectual Property Rights as they existed, or as ROBERTS understood them, on
the fifth (5th) day of November, 1996, when the Lilly License was executed.

 

(d) ROBERTS shall use best efforts to obtain from Lilly permission to assign the
Lilly License to ADOLOR, and, on obtaining such permission and receiving notice
from ADOLOR of ADOLOR’s intent to initiate Phase B, shall assign the Lilly
License to ADOLOR subject to the same duties as between ROBERTS and ADOLOR as
set forth in this Agreement. Accordingly, this Agreement shall be, with respect
to Phase B, converted to an agreement to assign.

 

(e) ROBERTS shall make available to ADOLOR personnel reasonably appropriate to
help ADOLOR understand and implement the Lilly Know- how and the ROBERTS
Technical Information. Such personnel shall include Phil Lange and shall be made
available on ADOLOR’s request for a period not to exceed five (5) working days.

 

ARTICLE XII - MISCELLANEOUS PROVISIONS

 

Section 12.1. - Entire Understanding

 

This Agreement sets forth the entire understanding between ROBERTS and ADOLOR
pertaining to its subject matter and supersedes and replaces all prior oral or
written agreements between ROBERTS and ADOLOR pertaining to such subject matter.

 

Section 12.2. - Amendment

 

This Agreement may not be amended, supplemented or otherwise modified except by
an instrument in writing signed by both parties.

 

Section 12.3. - Assignment

 

Neither party may assign this Agreement without the prior written approval of
the other party except in connection with the sale or merger of the entire
business or in connection with an assignment to an Affiliate. Such approval
shall not unreasonably be withheld. Notwithstanding such approval, the assigning
party shall be responsible to the party jointly or severally, with the assignee
for any obligations under this Agreement.

 

Section 12.4. - Waiver

 

No provision of this Agreement shall be waived by any act, omission or knowledge
of a party or its agents or employees, except by an instrument in writing
expressly waving such provision and signed by the waiving party.

 

Section 12.5. - Governing Law

 

The Agreement shall be governed by and interpreted in accordance with the laws
of the Commonwealth of Pennsylvania, exclusive of its conflict of laws
provisions, and the parties consent to the jurisdiction and to venue at, a court
within the District of the United States Federal Courts in which the defendant
shall be found.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

Section 12.6. - Restriction of Distribution of this Agreement

 

This Agreement shall not be distributed to persons other than those personnel of
ROBERTS and ADOLOR who shall have a need to know its contents and to those whose
knowledge of its contents will facilitate performance of the obligations of the
parties under this Agreement, except as may be required by law, regulation or
judicial order.

 

Section 12.7. - Publicity

 

Notwithstanding the provisions of Section 12.6, either party may publicly
announce the existence of this Agreement and the nonfinancial terms contained
herein, provided such announcement is consented to by Lilly. The parties shall
consult with each other prior to any press release or other public disclosure.

 

Section 12.8. - Consents Not Unreasonably Withheld or Delayed

 

Whenever a provision is made in this Agreement for either party to secure the
consent, approval or acceptance of the other, such consent, approval or
acceptance shall not unreasonably be withheld or delayed.

 

Section 12.9. - Construction

 

The captions appearing in this Agreement are for reference purposes only and
shall not be considered for the purpose of interpreting or construing this
Agreement. The plural shall be substituted for singular numbers in any place in
which the context may require such substitution.

 

Section 12.10. - Invalidity of Particular Provisions

 

If any provision of this Agreement is invalid or unenforceable by reason of any
rule of law, administrative order or judicial decision, all other provisions of
this Agreement shall remain in full force and effect.

 

Section 12.11. - Notices

 

Any notice or report required or permitted hereunder shall be given in writing
by personal delivery or by registered or certified mail, return receipt
requested, postage prepaid, and, if sent by mail, shall be effective upon
delivery to the following addresses:

 

ROBERTS LABORATORIES INC.

4 Industrial Way West

Eatontown, New Jersey 07724

ATTN: A.A. Rascio, Vice President

 

ADOLOR CORPORATION

371 Phoenixville Pike

Malvern, Pennsylvania 19355

ATTN: President

 

or such other address as a party may designate by prior written notice to the
other party.

 

Section 12.12. - Payment Method

 

All payments by ADOLOR to ROBERTS under this Agreement shall be by wire transfer
of same day funds to ROBERTS’ bank account. ROBERTS shall supply ADOLOR with the
bank, routing and account information needed for such a wire transfer.

 

Section 12.13. - Late Payments

 

All payments due ROBERTS under this Agreement which are received later than the
due date, shall be subject to an additional payment of one and one-half percent
(1.5%) per month or portion thereof as liquidated damages for payments received
later than the due date.

 

Section 12.14. - Currency

 

All references to currency and payments shall be in U.S. dollars.

 

Section 12.15. - Force Majeure

 

Each party hereto shall be relieved of its obligations hereunder to the extent
that fulfillment of such obligations shall be prevented by acts of war, labor
difficulties, riot, fire, flood, hurricane, wind storm, acts of defaults of

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

common carriers, governmental laws, act or regulations (including withdrawal or
suspension of governmental approval of sale of Product), shortages of materials
or any other occurrence beyond the control of the party affected thereby.

 

(Any Remainder of this page beyond this line is intentionally left blank.)

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their duly authorized representatives.

 

 

 

ADOLOR CORPORATION

 

 

 

 

 

By:

/s/: John J. Farrar

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Date:

June 8, 1998

 

 

 

 

 

ROBERTS LABORATORIES INC.

 

 

 

By:

/s/: Anthony A. Rascio

 

 

 

 

Title:

VP

 

 

 

 

Date:

6/10/98

 

In order to induce Adolor Corporation to execute this Agreement, Robert
Pharmaceutical Corporation, the parent company of Robert Laboratories Inc.,
hereby unconditionally guarantees the due payment and performance of all
obligations of Roberts Laboratories Inc. contained in this Agreement.

 

 

 

ROBERTS PHARMACEUTICAL CORPORATION

 

 

 

 

 

 

 

By:

/s/: Anthony A. Rascio

 

 

 

 

Title:

VP

 

 

 

 

Date:

6/10/98

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LICENSE AGREEMENT

 

[LY246736]

 

This License Agreement (“Agreement”) is made as of the 5th day of November, 1996
by and between Eli Lilly and Company, an Indiana corporation (“Lilly”) and
Roberts Laboratories Inc., a New Jersey corporation (“Roberts”).

 

RECITALS

 

1.             Lilly and Roberts are in the business of discovering, developing
and marketing pharmaceutical products.

 

2.             Lilly has discovered a compound internally designated as LY246736
(as defined in Section 1.02 below, the “Compound”) which may be useful in the
treatment of functional gastrointestinal disorders and other indications. Lilly
has previously engaged in certain research and development efforts with respect
to the Compound, but has concluded that future development efforts could best be
conducted by a company with a focus on gastrointestinal products.

 

3.             Roberts desires to license from Lilly certain rights of Lilly to
the Compound and to pursue development and commercialization of the Compound
within the Territory (as defined below), and Lilly is willing to grant such
license, all upon the terms and conditions set forth in this License Agreement.

 

AGREEMENT

 

In consideration of the Recitals and the mutual covenants and agreements set
forth below, the parties agree as follows:

 

Article 1

Definitions

 

When used in this Agreement, each of the following terms shall have the meanings
set forth below.

 

Section 1.01. “Affiliate” of a party hereto means any corporation or business
entity which at the time in question controls, is under common control with, or
is controlled by such party. As used herein, control shall mean the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting stock or
similar interests of the corporation or business entity or the ability to
otherwise control the management of the corporation or business entity.

 

Section 1.02. “Compound” means
(+)-[[2(S)-[[4(R)-(3-hydroxyphenyl)-3(R),4-dimethyl-1-piperidinyl]methyl]-1-oxo-3-phenylpropyl]amino]-acetic
acid and all

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

pharmaceutically acceptable salts and solvates thereof.

 

Section 1.03. “End User” means a wholesaler, distributor, pharmacy, hospital,
health care organization or patient.

 

Section 1.04. “Know-How” means the items listed on the attached Appendix A which
are owned by or licensed to Lilly and reasonably useful to Roberts in developing
and manufacturing the Compound and Product.

 

Section 1.05. “Lilly Intellectual Property Rights” means all patent rights,
trade secret rights, and Know-How rights owned, licensed or otherwise controlled
by Lilly as of the date hereof which encompass Compound and Product or are
useful in preparing Compound and are effective in the Territory, including all
divisions, continuations, continuations-in-part, reissuances, reexaminations,
extensions, Supplementary Protection Certificates, and any similar intellectual
property rights, and all counterparts thereof in the Territory. A list of all
patent rights owned, licensed or otherwise controlled by Lilly as of the date
hereof and which are encompassed hereunder is attached as Appendix B.

 

Section 1.06. “Net Sales” means with respect to a Product, the gross amount
invoiced by Roberts, or any sublicensee, to an End User less the following
deductions:

 

1.             Trade, quantity and cash discounts actually given or allowed;

 

2.                                       Rebates, allowances, Medicaid and
Medicare reimbursements, chargebacks and similar deductions;

 

3.             Any tax imposed on the sale, delivery or use of the product; and

 

4.                                       Allowances or credits for returned
goods or rejections of any Product which is unsalable.

 

All amounts of Net Sales shall be determined from the books and records of
Roberts maintained in accordance with United States generally accepted
accounting principles, consistently applied.

 

Section 1.07. “Product” means any pharmaceutical composition for use as a
therapeutic or diagnostic product that incorporates the Compound.

 

Section 1.08. “Territory” means the entire world.

 

Article II

License

 

Lilly grants to Roberts an exclusive license to make, have made, use or sell
within the Territory the Compound and Product pursuant to all Lilly Intellectual
Property Rights. With respect to any patent rights licensed hereunder, such
license shall be limited solely to those patent claims necessary to provide
Roberts with the ability to make, have made, use or sell Product within the
Territory and shall, further, be limited solely to the right to make, have made,
use or sell Product within the Territory. Such license shall include the right
of Roberts to sublicense, consistent with the terms of this Agreement. All terms
and provisions of this Agreement shall apply to each sublicense to the same
extent as they apply to Roberts, and Roberts shall guarantee performance by its
sublicensee of all obligations imposed under

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

the terms of this Agreement.

 

Article III

Payments and Royalties

 

Section 3.01. Signing and Milestone Payments.

 

a.               As consideration for the licenses granted hereunder, Roberts
shall pay Lilly by wire transfer to an account designated by Lilly the following
amounts at the following times:

 

i.       $500,000: Upon execution of this agreement

 

ii.   $500,000: Upon acceptance of the first New Drug Application or similar
filing in the United States, Canada, Japan or the European Community that seeks
permission to market a product

 

b.              All payments described above shall be made within thirty (30)
days of the relevant event, except for the payment described in (a)(i), which
shall be made upon signing of this agreement.  Any payment not made when due
shall bear interest at the United States prime rate on the due date as published
in the Wall Street Journal, plus six percent (6%).

 

Section 3.02. Royalty. As additional consideration for the licenses granted
hereunder, Roberts shall pay to Lilly a royalty equal to []*% of Net Sales of
Product in the Territory. Royalties shall be reported and paid quarterly in
accordance with Article VII of this Agreement.

 

Article IV

Prosecution and Infringement of Intellectual Property Rights

 

Section 4.01. Patent Term Extensions and Supplementary Protection Certificates.
Lilly upon request of Roberts shall apply for (and grant Roberts a license
under) patent term extensions, Supplementary Protection Certificates or
functional equivalents thereof, in any jurisdiction within the Territory where
such items are permissible, for any Lilly Intellectual Property Rights licensed
to Roberts hereunder. Roberts will provide Lilly with all material and
information as may be necessary to obtain any of the aforesaid rights.

 

Section 4.02. Prosecution and Maintenance of Licensed Patents.

 

(a)                                 Appendix B attached hereto identifies all
pending applications and patents worldwide which are encompassed in the Lilly
Intellectual Property Rights.

 

(b)                                 Lilly shall prosecute any pending
applications of which it is the owner that are encompassed in the Lilly
Intellectual Property Rights and maintain any patents that have issued or will
issue thereon in full force and effect for the term of such patent. Should,
during the course of prosecution of any pending claims, an official action
rejecting the claims require that an amendment be made or action be taken which
would limit or substantially change the scope of any license hereunder, Lilly
will timely inform Roberts

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

in writing. Lilly shall consult Roberts before responding to any such official
action, and allow Roberts to assist in the prosecution of such claims or, at
Lilly’s option, allow Roberts the opportunity at its time and expense to
prosecute such claims to Roberts satisfaction.

 

Section 4.03. Costs of Prosecution and Maintenance of Patents. Lilly shall bear
all costs incurred in filing, prosecuting and maintaining all patents and patent
applications encompassed within the Intellectual Property Rights, provided,
however, that Roberts shall pay one-half (1/2) of all reasonable external
expenses incurred by Lilly while prosecuting and maintaining such patents and
patent applications. External expenses will include patent office fees and taxes
in connection with the prosecution and maintenance of any patent or patent
application and the fees of any patent attorneys or agents, external of Lilly,
in connection with the ex parte prosecution and maintenance thereof. The
allocation of such expenses will occur on an annual basis at the end of the last
quarter of each calendar year, at which time Lilly will provide Roberts with an
itemized list of external expenses denominated in United States dollars incurred
during the previous annual period. Roberts will then reimburse Lilly’s expenses
within sixty (60) days of the date of receipt of this itemized list.
Notwithstanding the foregoing, Lilly may, at its sole discretion, choose not to
prosecute or cease to maintain a patent or patent application in any country as
it so desires and to the extent that Lilly chooses not to prosecute or ceases to
maintain such patent or patent application Lilly shall not be responsible for
any patent costs associated with prosecuting and/or maintaining the patent or
patent application in such country. If Roberts desires to prosecute or maintain
such patent or patent application Roberts may do so at its own expense; however,
under these circumstances, Lilly would grant Roberts all of its patent rights
associated with such patent in such country. Similarly, upon written notice to
Lilly, Roberts may elect not to share in the prosecution or maintenance costs as
described in this Section 4.03 related to a patent or patent application in a
particular country; however, upon such election any rights that Roberts has in
such patent in such country would be granted to Lilly.

 

Section 4.04. Option by Roberts to Discontinue License. Roberts, at its option,
may elect to discontinue the license granted and surrender all rights hereunder
as to any patent on a country-by-country basis. Such election must be made by
thirty (30) days written notice by simultaneous facsimile transmission and
certified mailing, and, with respect to the surrender of Roberts’ rights, will
be effective as of the date of mailing. In the event such an election is made,
Lilly’s obligations under Sections 4.01 and 4.02 and Roberts’ obligations under
Section 4.03 will terminate thirty (30) days from the date of mailing with
respect to the specific patent on which the election is made.

 

Section 4.05. Infringement. Each party shall give prompt notice to the other of
any infringement, potential infringement or suspected infringement of Lilly
Intellectual Property Rights that may come to such party’s attention. Promptly
thereafter, the parties shall consult and cooperate fully to determine a course
of action, including, but not limited to, the commencement of legal action by
one or both parties, to cause such infringement, potential infringement or
suspected infringement to be terminated. Each party, at its option, may elect to
participate in or commence such a legal action. In the event of a joint action
in which both parties agree to participate, the parties will share in the costs
and the recovery of the agreed upon course of action in a manner to be agreed
upon. Failing agreement on a

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

course of action to abate infringement, potential infringement or suspected
infringement within sixty (60) days of the time such infringement, potential
infringement or suspected infringement becomes known to both parties, either
party shall have the right, at its own expense, to initiate and prosecute an
action against the infringer and shall retain whatever damages are recovered. In
the event Roberts is unable to initiate and prosecute such action solely in its
own name, Lilly will execute (and cause its Affiliates to execute) all documents
necessary for Roberts to initiate and prosecute such action. Neither party will
enter into any settlement of any action referred to in this Section without the
other party’s prior consent, which consent shall not be unreasonably withheld.

 

Section 4.06. Reexamination and Reissue. Lilly shall defend in a reasonable
manner any patent encompassed within the Lilly Intellectual Property Rights in
any reexamination or reissue proceeding in the United States Patent and
Trademark Office and the applicable foreign equivalent. Before Lilly initiates a
reissue proceeding, or before either party initiates a reexamination proceeding,
the parties shall consult as to the desirability or necessity of such a
proceeding. Such proceedings will not be abandoned prior to a final decision of
the Patent Office Board of Appeals or Patent Office Board of Interferences and
the applicable foreign equivalent without the consent of Roberts, which consent
will not be unreasonably withheld taking into consideration, inter alia, the
merits of the action of the Patent and Trademark Office and the applicable
foreign equivalent, priority dates provable by any interference party (should an
interference be involved), and the technological and commercial importance of
the subject matter of the claims of the application or patent involved expenses
shall be borne as provided in Section 4.03.

 

Article V

Disclosure of Agreement

 

Section 5.01. Disclosure of Agreement. Except as provided below, neither Roberts
nor Lilly shall release any information to any third party with respect to the
existence and terms of this Agreement without the prior written consent of the
other party to this Agreement.

 

This prohibition includes, but is not limited to, press releases, educational
and scientific conferences, promotional materials, governmental filings, and
discussions with lenders, investment bankers, public officials, and the media.

 

Section 5.02. Releases Required bv Law. If either party determines a release of
information is required by law or governmental regulation, it shall notify the
other in writing at least ten (10) days (or such shorter period where legally
required) before the time of the proposed release. The notice shall include the
exact text of the proposed release, the time and manner of the release, and the
basis for such party’s belief that disclosure is required.

 

At the other party’s request and before the release, the party desiring to
release information shall consult with the other party on the necessity for the
disclosure and the text of the proposed release. In no event shall a release
include information regarding the existence or terms of this Agreement that is
not required by law or governmental regulation without the consent of the other
party.

 

Notwithstanding any other terms of this Agreement, either party shall be
permitted

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

and allowed to provide a copy of this Agreement or any terms hereof or otherwise
provide any information with respect to the existence and terms of this
Agreement to appropriate governmental taxing or drug regulatory authorities
requested, without advance written notice or approval of the other party.

 

Article VI

Certain Undertakings

 

Section 6.01. Lilly Warranties. Lilly hereby warrants that it, to the best of
its knowledge, is the sole owner of or is duly licensed under the Lilly
Intellectual Property Rights licensed to Roberts hereunder and has a lawful
right to grant the rights and licenses granted to Roberts hereunder.

 

Section 6.02. Roberts Efforts. Roberts hereby agrees to use its best efforts to
develop and commercialize Products throughout the Territory. Roberts may abandon
development efforts for the Compound at any time if in the reasonable judgment
of Roberts further development efforts are not justified. If Roberts so abandons
development, it shall upon request assign to Lilly or Lilly’s designee all
intellectual property, records, data, clinical trial results and other
information relating to the Compound in return for which Lilly or its designee
shall pay to Roberts an amount equal to Roberts’ total development costs
(including all out of pocket costs and reasonable internal costs). Roberts shall
comply with all responsibilities for all adverse event reporting, annual
reporting and any other reporting responsibilities to regulatory agencies in the
Territory.

 

Section 6.03. Technical Assistance. For a period of one hundred eighty (180)
days from the date hereof, Lilly will, through certain designated personnel,
provide Roberts with such technical assistance, information and advice regarding
the use of Lilly Intellectual Property Rights and the Know- How that may be
reasonably necessary in connection with the manufacturing and testing of the
Compound and Product. Lilly, at its expense, also agrees that such assistance
may include one (1) visit to the Roberts facilities (not to exceed twenty-four
(24) hours) located in New Jersey by at least one (1) qualified member of
Lilly’s personnel to render on-site technical assistance. Except for the on-site
visit described in this Section 6.03, all costs external to Lilly and associated
with technical assistance shall be borne entirely by Roberts. Furthermore, Lilly
shall not be required to engage extra personnel or to provide facilities in
connection with providing technical assistance.

 

Article VII

Accounting

 

Section 7.01. Sales and Royalty Reports. Roberts shall deliver to Lilly within
sixty (60) days after the end of each calendar quarter a written accounting of
Roberts’ Net Sales and the royalty payment due to Lilly for such quarter. Such
quarterly reports shall be in English and include the Net Sales of products on a
country-by-country basis (expressed in United States dollars or computed under
the provisions of Section 7.04 hereof), a sales forecast for each quarter of the
current calendar year, and contain such other information as Lilly may from time
to time reasonably request. Annually, by October 1, Roberts shall deliver to
Lilly a sales forecast, by quarter, for the subsequent calendar year. All sales
and

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

royalty reports shall be directed to Eli Lilly and Company, Attn: Royalty
Administration, D.C. 2211, Lilly Corporate Center, Indianapolis, Indiana 46285.
In the event Roberts makes Sales of Product(s) to persons other than End Users,
Roberts shall require such persons to provide Roberts with such information as
Lilly may reasonably request to permit Lilly to calculate and verify Net Sales
and Royalties due.

 

Section 7.02. Delivery of Royalty. When Roberts delivers the accounting to
Lilly, Roberts shall also pay by wire transfer or other method acceptable to
Lilly royalty payments due to Lilly for the preceding calendar quarter. Any
payment not made when due shall bear interest at the United States prime rate on
due date as published in the Wall Street Journal, plus six percent (6%).

 

Section 7.03. Audits. Roberts shall keep accurate records in sufficient detail
to enable the amounts due to Lilly hereunder to be determined.  During the term
of this Agreement and for two (2) years after its termination, Lilly shall, not
more than once each year and upon written notice, have the right, at its
expense, to audit the books and records of Roberts for the purpose of
determining the accuracy of royalty payments. If Roberts has underpaid a royalty
amount due under this Agreement by more than five percent (5%), Roberts shall,
in addition to paying any royalties due, also reimburse Lilly for the cost of
such audit.

 

Section 7.04. Exchange Rates and Currency Translation. All payments to be made
by Roberts to Lilly under this Agreement shall be made and reported in United
States dollars. The rate of exchange to be used in computing the amount of Net
Sales and the United States dollars due Lilly shall be calculated using Roberts’
then current standard exchange rate methodology, which methodology is used by
Roberts in the translation of its foreign currency operating results for
external reporting, is consistent with United States generally accepted
accounting principles and generally reviewed and approved by Roberts’
independent certified public accountants.

 

Section 7.05. Withholding Taxes. Roberts shall have no liability for any income
taxes levied against Lilly on account of royalties paid hereunder. If laws or
regulations require that any such taxes be withheld by Roberts, Roberts shall
deduct such taxes from the payment due Lilly, pay the taxes so withheld to the
proper taxing authority, and send proof of payment to Lilly annually within
ninety (90) days of the first day of the year following such payment. If Lilly
desires to obtain a refund of any taxes so withheld and paid to a taxing
authority, Roberts shall cooperate in the pursuit of such refund.

 

Article VIII

Term and Termination

 

Section 8.01. Term. This Agreement shall become effective On the date hereof,
and shall remain in effect until the later of either: (i) the life of the last
to expire of the patents encompassed in the Lilly Intellectual Property, or
(ii) fifteen (15) years from the date hereof. Upon termination of this Agreement
as set forth in this Section 8.01, the licenses granted to Roberts hereunder
shall be deemed to be paid up in full.

 

Section 8.02. Termination by Default. If either party is in default of any of
its material obligations under this Agreement, or fails to remedy such a default
within sixty

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

(60) after the other party sends written notice detailing the substance of the
default to the defaulting party, the injured party may terminate this Agreement
by written notice. In the event Lilly elects to terminate this Agreement by
reason of any default by Roberts, the licenses granted hereunder shall
terminate.

 

Section 8.03. Residual Obligation Upon Termination. Termination of this
Agreement for any reason whatsoever will not release or discharge Lilly or
Roberts from the performance of any obligation or the payment of any debt which
may have previously accrued and remains to be performed, paid or discharged, at
the date of such termination. However, upon termination no further obligations
under this Agreement shall be incurred by Lilly or Roberts.

 

Article IX

Miscellaneous Provisions

 

Section 9.01. Amendment. This Agreement may not be amended, supplemented or
otherwise modified except by an instrument in writing signed by an authorized
representative of both parties.

 

Section 9.02. Entire Agreement. This Agreement constitutes the complete and
definitive agreement of the parties on the subject matter hereof and supersedes,
cancels and annuls all prior or subsequent agreements, understandings and
undertakings relating to the subject matter hereof including, but without
limiting the generality of the foregoing, any documents used by the parties in
making or accepting any offer. There are no verbal agreements, warranties,
representations or understandings affecting this Agreement, and all previous or
other negotiations, representations and understandings between Lilly and Roberts
are merged herein.

 

Section 9.03. Severability. Each party agrees that, should any provision of this
Agreement be determined by a court of competent jurisdiction to violate or
contravene any applicable law or policy, such provision will be severed or
modified by the court to the extent necessary to comply with the applicable law
or policy, and such modified provision and the remainder of the provisions
hereof will continue in full force and effect. The parties specifically agree
that nothing in this Agreement is intended to require either party to take, or
not take, any action which would constitute a violation of any applicable law or
regulation, including but not limited to those regarding trade.

 

Section 9.04. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been sufficiently
given for all purposes if mailed by first class certified or registered mail,
postage prepaid, or sent by national overnight delivery service, or by
acknowledged facsimile. Unless otherwise specified in writing, the mailing
addresses of the parties shall be as follows:

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

For Roberts:

 

Roberts Laboratories Inc.

4 Industrial Way West

Eatontown, New Jersey 07724

Attention: A. A. Rascio, Vice President

 

For Lilly:

 

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, IN 46285

Attention: General Counsel

 

Section 9.05. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of Indiana, excluding any choice of law rules which
may direct the application of the law of any other jurisdiction.

 

Section 9.06. Assignment. Except as expressly provided herein, neither party may
assign its rights and obligations under this Agreement except to an Affiliate
without the prior written consent of the other, except a party may make such an
assignment without the other party’s consent in connection with any merger or
sale of all or substantially all of its assets to which this Agreement relates.
This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assignees of the parties hereto.

 

Section 9.7. Consents Not Unreasonably Withheld. Whenever provision is made in
this Agreement for either party to secure the consent or approval of the other,
that consent or approval shall not unreasonably be withheld, and whenever in
this Agreement provisions are made for one party to object to or disapprove a
matter, such objection or disapproval shall not unreasonably be exercised.

 

Section 9.8. No Strict Construction. This Agreement has been prepared jointly
and shall not be strictly construed against either party.

 

Section 9.9. Captions. The captions or headings of the Sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

 

Section 9.10. Force Majeure. Any delay or failure in the performance of any of
the duties or obligations of any party hereto caused by an event outside the
affected party’s reasonable control shall not be considered a breach of this
Agreement, and the time required for such party’s performance shall be extended
for a period equal to the period of such delay. Such events shall include,
without limitation, any labor strike or lockout, act of God, war, fire, flood,
embargo, act of any governmental authority, riot, or any other unforeseeable
cause or causes beyond the reasonable control and without the fault or
negligence of the party so affected. The party so affected shall give prompt
notice to the other party of such cause, and shall take whatever reasonable
steps are appropriate in the party’s discretion to relieve the effect of such
cause as rapidly as possible.

 

Section 9.11 Currency. All references to “$” or “dollars” in this agreement
shall refer to United States dollars.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
respective officers thereunto duly authorized.

 

ROBERTS LABORATORIES INC.

 

ELI LILLY AND COMPANY

 

 

 

 

 

By:

/s/: R Lindell

 

By:

/s/: Charles E. Golden

 

 

 

 

Charles E. Golden

Title:

 

 

Title:

Executive VP and Chief Financial Officer

 

In order to induce Lilly to execute this Agreement, Roberts Pharmaceutical
Corporation, the parent company of Roberts Laboratories Inc., hereby
unconditionally guarantees the due payment and performance of all obligations of
Roberts Laboratories, Inc. contained in this Agreement.

 

By:

/s/:

Anthony A. Rascio

 

 

 

Title:

VP

 

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------

 

Appendix A

 

Know-How shall mean all written information in the possession of Lilly regarding
the Compound of the types listed below reasonably useful to Roberts in
developing and manufacturing the compound. Lilly shall use its reasonable
efforts to locate and furnish to Roberts all material documents representing
Know-How. Roberts acknowledges that certain records may have been lost or
destroyed or otherwise be unavailable. Provided that Lilly has used its
reasonable efforts to locate such documents, Lilly shall have no further
obligation to Roberts with respect to such documents.

 

·                  Marketing

·              Market Research on GI markets prepared with respect to the
Compound

·              Initial forecasts of market potential for the Compound

·                  Toxicology

·              Written summary reports for the compound

·                  Project Management Status Reports

·              For the Compound for the 2 years prior to discontinuation of
Lilly’s development effort

·                  Regulatory

·              Material regulatory documents relating to the Compound, if any

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

Appendix A

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

Appendix B

 

Patent Status

 

LY246736

 

X-8244

 

Compound, Method, Formulation Intermediate,

 

 

 

X-8847

 

Process, Salt, Dihydrate

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

X-8244

 

Country

 

Status

 

Appln/Patent No.

 

 

 

 

 

Argentina

 

Filed

 

322002

Australia

 

Issued

 

644051

Brazil

 

Filed

 

PI9201084

Canada

 

Filed

 

2064373-1

China

 

Filed

 

92102213.1

Czech Republic

 

Filed

 

PV902/92

EPO(1)

 

Filed

 

92302751

Finland

 

Filed

 

921345

Hungary

 

Filed

 

P9201013

Hungary

 

Issued

 

211622

Ireland

 

Filed

 

921003

Israel

 

Filed

 

101382

Iran

 

Issued

 

24724

Japan

 

Filed

 

70790/92

Korea

 

Filed

 

5104/92

Mexico

 

Filed

 

9201356

Malaysia

 

Filed

 

PI9200503

Norway

 

Filed

 

P921182

New Zealand

 

Issued

 

242117

Philippines

 

Issued

 

29102

Pakistan

 

Issued

 

133125

Russia

 

Filed

 

5011276

South Africa

 

Issued

 

92/2180

Taiwan

 

Filed

 

81102506

United States

 

Issued

 

5,250,542

Yugoslavia

 

Filed

 

P304/92

 

--------------------------------------------------------------------------------

(1)  Austria, Belgium, Switzerland, Denmark, France, Germany, Spain, Greece,
United Kingdom, Italy, Luxembourg, Netherlands, Portugal, Sweden

 

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

X-8847

 

Country

 

Status

 

Appln/Patent No.

 

 

 

 

 

Argentina

 

Filed

 

330283

Australia

 

Filed

 

79170/94

Brazil

 

Filed

 

PI9404842-8

Canada

 

Filed

 

2137221

Chile

 

Filed

 

1806/94

China

 

Filed

 

94119376.4

Columbia

 

Filed

 

94/055028

Czech republic

 

Filed

 

PV2992/94

EPO(2)

 

Filed

 

94308951.6

Finland

 

Filed

 

945703

Hungary

 

Filed

 

P9403466

Israel

 

Filed

 

111843

Japan

 

Filed

 

298356/94

Korea

 

Filed

 

32794/94

Mexico

 

Filed

 

949335

Malaysia

 

Filed

 

PI9403238

Norway

 

Filed

 

P944644

New Zealand

 

Filed

 

270039

Peru

 

Filed

 

256135

Philippines

 

Filed

 

49499

Pakistan

 

Issued

 

134381

Poland

 

Filed

 

P306068

Russia

 

Filed

 

94042903

South Africa

 

Issued

 

94/9584

Taiwan

 

Filed

 

03111189

Thailand

 

Filed

 

024707

Ukraine

 

Filed

 

94129124

United States

 

Issued

 

5,434,171

Venezuela

 

Filed

 

1890/94

Yugoslavia

 

Filed

 

P702/94

 

--------------------------------------------------------------------------------

(2)  Austria, Belgium, Switzerland, Denmark, France, Germany, Spain, Greece,
United Kingdom, Ireland Italy, Luxembourg, Netherlands, Portugal, Sweden,
Slovenia

 

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

INTERNATIONAL PATENT FAMILY

U.S. PATENT NO. 5,250,542

 

COUNTRY

 

FILING DATE

 

(APPLICATION)/
PATENT NO.

 

ISSUE DATE

 

EXPIRATION
DATE

Argentina

 

25 MAR 92

 

(322002)

 

 

 

 

Australia

 

27 MAR 92

 

644051

 

12 APR 94

 

27 MAR 2012

Austria

 

27 MAR 92

 

E157653

 

03 SEP 97

 

27 MAR 2012

Brazil

 

27 MAR 92

 

(PI9201084)

 

 

 

 

Canada

 

27 MAR 92

 

(2064373-1)

 

 

 

 

China

 

28 MAR 92

 

42951

 

08 AUG 98

 

28 MAR 2007

Czech Republic

 

25 MAR 92

 

(PV902/92)

 

 

 

 

Cyprus

 

03 SEP 97

 

0506478

 

21 OCT 97

 

27 MAR 2012

EPO*

 

27 MAR 92

 

0506478

 

03 SEP 97

 

27 MAR 2012

Finland

 

27 MAR 92

 

(921345)

 

 

 

 

Germany

 

27 MAR 92

 

P69221919.6-08

 

03 SEP 97

 

 

Hong Kong

 

20 OCT 97

 

HK1000441

 

20 MAR 98

 

27 MAR 2012

Hungary

 

25 MAR 92

 

211622

 

13 AUG 96

 

25 MAR 2012

Hungary

 

26 MAR 92

 

(P9201013)

 

 

 

 

Ireland

 

27 MAR 92

 

(921003)

 

 

 

 

Israel

 

26 MAR 92

 

101382

 

16 JUL97

 

26 MAR 2012

Iran

 

17 MAR 92

 

24724

 

26 JAN 93

 

17 MAR 2012

Japan

 

27 MAR 92

 

(70790/92)

 

 

 

 

Korea

 

27 MAR 92

 

(5104/92)

 

 

 

 

Mexico

 

26 MAR 92

 

186330

 

09 OCT 97

 

26 MAR 2012

Malaysia

 

25 MAR 92

 

(PI9200503)

 

 

 

 

Norway

 

26 MAR 92

 

(P921182)

 

 

 

 

New Zealand

 

25 MAR 92

 

242117

 

22 MAR 95

 

25 MAR .2012

Philippines

 

27 MAR 92

 

29102

 

07 SEP 95

 

07 SEP 2012

Pakistan

 

25 MAR 92

 

133125

 

23 JUN 94

 

25 MAR 2008

Russian Fed.

 

27 MAR 92

 

2076863

 

10 APR 97

 

27 MAR 2012

Singapore

 

12 FEB 97

 

MAILED

 

 

 

 

South Africa

 

25 MAR 92

 

92/2180

 

24 NOV 93

 

25 MAR 2012

Taiwan

 

01 APR 92

 

(81102506)

 

 

 

Abandoned

Trinidad/Tobago

 

27 MAR 92

 

970140

 

14 NOV 97

 

27 MAR 2012

Yugoslavia

 

26 MAR 92

 

(P304/92)

 

 

 

 

 

’Austria, Belgium, Switzerland, Denmark, France, Germany, Spain, Greece, United
Kingdom, Italy, Luxembourg, Netherlands, Portugal, Sweden

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

INTERNATIONAL PATENT FAMILY

U.S. PATENT NO. 5,434,171

 

COUNTRY

 

FILING DATE

 

(APPLICATION)/
PATENT NO.

 

ISSUE DATE

 

EXPIRATION
DATE

Argentina

 

02 DEC 94

 

(330283)

 

 

 

 

Australia

 

01 DEC 94

 

681198

 

11 DEC 97

 

01 DEC 2014

Brazil

 

02 DEC 94

 

(PI9404842-8)

 

 

 

 

Canada

 

02 DEC 94

 

(2137221)

 

 

 

 

Chile

 

02 DEC 94

 

(1806/94)

 

 

 

 

China

 

03 DEC 94

 

(94119376.4)

 

 

 

 

Colombia

 

02 DEC 94

 

(94/055028)

 

 

 

 

Czech Republic

 

01 DEC 94

 

(PV2992/94)

 

 

 

 

EPO*

 

02 DEC 94

 

(94308951.6)

 

 

 

 

Finland

 

02 DEC 94

 

(945703)

 

 

 

 

Hungary

 

02 DEC 94

 

(P9403466)

 

 

 

 

Israel

 

01 OEC 94

 

(111843)

 

 

 

 

Japan

 

01 DEC 94

 

(298356/94)

 

 

 

 

Korea

 

05 DEC 94

 

(32794/94)

 

 

 

 

Mexico

 

02 DEC 94

 

(949335)

 

 

 

 

Malaysia

 

05 DEC 94

 

(PI9403238)

 

 

 

 

Norway

 

02 DEC 94

 

302884

 

04 MAY 98

 

02 DEC 2014

New Zealand

 

01 DEC 94

 

270039

 

11 DEC 96

 

01 DEC 2014

Peru

 

01 DEC 94

 

983

 

30 JAN 98

 

01 DEC 2014

Philippines

 

02 DEC 94

 

(49499)

 

 

 

 

Pakistan

 

04 DEC 94

 

134381

 

27 AUG 96

 

04 DEC 0210

Poland

 

06 DEC 94

 

(P306068)

 

 

 

 

Russian Fed.

 

16 DEC 94

 

(94042903)

 

 

 

 

South Africa

 

01 DEC 94

 

94/9584

 

28 AUG 96

 

01 DEC 2014

Thailand

 

02 DEC 94

 

(024707)

 

 

 

 

Taiwan

 

01 DEC 94

 

NI-081666

 

11 NOV 96

 

30 NOV 2014

Ukraine

 

02 DEC 94

 

(94129124)

 

 

 

 

Venezuela

 

07 DEC 94

 

(1890/94)

 

 

 

 

Yugoslavia

 

02 DEC 94

 

(P702/94)

 

 

 

 

 

‘Austria, Belgium, Switzerland, Denmark, France, Germany, Ireland, Spain,
Greece, United Kingdom, Italy, Luxembourg, Netherlands, Portugal, Slovenia,
Sweden

 

--------------------------------------------------------------------------------


 

INTERNATIONAL PATENT FAMILY

INTERMEDIATES RELATED TO LY246736

 

COUNTRY

 

FILING DATE

 

(APPLICATION)/
PATENT NO.

 

ISSUE DATE

 

EXPIRATION
DATE

Canada

 

27 MAR 92

 

(2064382-0)

 

 

 

 

EPO*

 

27 MAR 92

 

0506468

 

26 APR 95

 

27 MAR 2012

Germany

 

27 MAR 92

 

P69202186.8-08

 

26 APR 95

 

27 MAR 2012

Spain

 

27 MAR 92

 

0506468

 

26 APR 95

 

27 MAR 2012

France

 

27 MAR 92

 

0506468

 

26 APR 95

 

27 MAR 2012

Great Britain

 

27 MAR 92

 

0506468

 

26 APR 95

 

27 MAR 2012

Italy

 

27 MAR 92

 

0506468

 

26 APR 95

 

27 MAR 2012

Japan

 

27 MAR 92

 

(70803/92)

 

 

 

 

United States

 

29 MAR 91

 

5159081

 

27 OCT 92

 

29 MAR 2011

United States

 

29 JUN 92

 

5270328

 

14 DEC 93

 

29 MAR 2011

 

“France, Germany, Spain, United Kingdom, Italy, Luxembourg

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------
